Case: 13-14803   Date Filed: 12/01/2014   Page: 1 of 10


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                           No. 13-14803; 14-10883
                           Non-Argument Calendar
                         ________________________

                          Agency No. A087-747-884

ALI BASHIR MOHAMED,

                                                                         Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petitions for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________

                              (December 1, 2014)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      In this consolidated appeal, Ali Bashir Mohamed, a native and citizen of

Somalia, petitions for review from the order of the Board of Immigration Appeals

(“BIA”) affirming the Immigration Judge’s (“IJ”) denial of his application for
             Case: 13-14803     Date Filed: 12/01/2014   Page: 2 of 10


asylum and the BIA’s order denying his motion to reopen.      The agency concluded

that Mohamed failed to establish that his political opinion and membership in the

Garre clan were “at least one central reason” for Al-Shabaab’s efforts to recruit

him. On appeal, he argues that: (1) the BIA applied the wrong legal standard in

denying his application for asylum; (2) the record compels a finding that he

suffered past persecution and has a well-founded fear of future persecution; and (3)

the agency failed to give reasoned consideration to Professor Tim Carmichael’s

affidavit and testimony. After thorough review, we affirm.

      We review only the decision of the BIA, except to the extent that the BIA

expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Here, because the BIA agreed with some of the IJ’s reasoning,

we review both the decision of the BIA and the IJ on those points. See id.

      We review factual findings under the substantial evidence test. Forgue v.

U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). To reverse a factual

finding under this test, we must find not only that the evidence supports a contrary

conclusion, but that it compels one. Farquharson v. U.S. Att’y Gen., 246 F.3d

1317, 1320 (11th Cir. 2001). Further, under this test, we must affirm the IJ’s and

BIA’s decisions if they are “supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Sepulveda v. U.S. Att’y Gen., 401

F.3d 1226, 1230 (11th Cir. 2005) (quotation omitted).        Moreover, we view the


                                         2
             Case: 13-14803     Date Filed: 12/01/2014   Page: 3 of 10


record evidence in the light most favorable to the agency’s decision and draw all

inferences in favor of that decision. Adefemi v. Ashcroft, 386 F.3d 1022, 1027

(11th Cir. 2004) (en banc). The fact that evidence in the record may also support a

conclusion contrary to the administrative findings is not enough to justify a

reversal. Id. We review legal issues de novo. Mohammed v. Ashcroft, 261 F.3d

1244, 1247 (11th Cir. 2001); see also Perez-Guerrero v. U.S. Att’y Gen., 717 F.3d

1224, 1231 (11th Cir. 2013), cert. denied, 134 S.Ct. 1000 (2014) (reviewing as a

question of law whether the BIA gave reasoned consideration to an issue).

      Under the Immigration and Nationality Act (“INA”), the Attorney General

or Secretary of Homeland Security has discretion to grant asylum to an alien who

qualifies as a refugee. 8 U.S.C. § 1158(b)(1)(A). Asylum applications filed after

May 11, 2005, are governed by the REAL ID Act of 2005. Shkambi v. U.S. Att’y

Gen., 584 F.3d 1041, 1049 n.7 (11th Cir. 2009). A refugee is defined as a person:

      who is outside any country of such person’s nationality . . . and who is
      unable or unwilling to return to, and is unable or unwilling to avail himself
      or herself of the protection of, that country because of persecution or a well-
      founded fear of persecution on account of race, religion, nationality,
      membership in a particular social group, or political opinion . . . .

8 U.S.C. § 1101(a)(42)(A). We’ve held that “[a] particular social group refers to

persons who share a common, immutable characteristic that the members of the

group either cannot change, or should not be required to change because it is




                                         3
             Case: 13-14803     Date Filed: 12/01/2014   Page: 4 of 10


fundamental to their individual identities or consciences.” Rodriguez v. U.S. Att’y

Gen., 735 F.3d 1302, 1310 (11th Cir. 2013) (quotation omitted).

      To prove asylum eligibility, an applicant must show: (1) past persecution on

account of one of five statutorily protected grounds, or (2) a well-founded fear that

a protected ground will cause future persecution. Zheng v. U.S. Att’y Gen., 451

F.3d 1287, 1290 (11th Cir. 2006); 8 C.F.R. § 208.13(a), (b). The applicant bears

the burden of proving that one of the enumerated grounds “was or will be at least

one central reason for persecuting the applicant.” 8 U.S.C. § 1158(b)(1)(B)(i).

The applicant can do so by “presenting specific, detailed facts showing a good

reason to fear that he or she will be singled out for persecution on account of such

[a protected ground].” Mehmeti v. U.S. Att’y Gen., 572 F.3d 1196, 1200 (11th

Cir. 2009) (quotation and emphasis omitted). Further, applicants must provide

some evidence, direct or circumstantial, of their persecutors’ motives. INS v.

Elias-Zacarias, 502 U.S. 478, 483 (1992). The persecution need not come only

from government forces, but can be by non-government groups the government

cannot control. See Ayala v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010).

However, “[e]vidence that either is consistent with acts of private violence or the

petitioner’s failure to cooperate with guerillas, or that merely shows that a person

has been the victim of criminal activity, does not constitute evidence of persecution

based on a statutorily protected ground.” Rodriguez, 735 F.3d at 1310.


                                         4
              Case: 13-14803     Date Filed: 12/01/2014   Page: 5 of 10


      Persecution based on political opinion is based on the victim’s political

opinion, not the persecutor’s political opinion. Sanchez v. U.S. Att’y Gen., 392

F.3d 434, 437-38 (11th Cir. 2004). However, the relevant question is whether the

persecutor is acting because of the victim’s political opinion, not whether the

victim has a political opinion. Id. at 438. In Elias-Zacarias, the Supreme Court

held that a guerilla organization’s attempt to recruit an individual into its ranks did

not necessarily constitute persecution on account of political opinion. 502 U.S. at

481-82. The Supreme Court explained that, even if the guerilla organization

recruited in order to carry out its political goals, that did not mean that the forced

recruitment was persecution on account of political opinion. Id. at 482. The

Supreme Court concluded that Elias-Zacarias, who said he resisted the guerillas’

recruitment efforts because he was afraid the government would retaliate against

him, had not established that he resisted recruitment based on his political opinion.

Id. at 482-83. Even if the record showed that he had a political opinion, the record

did not compel a finding that he had a well-founded fear of future persecution by

the guerillas because of that political opinion. Id. at 483. Instead, the record

showed that he would be persecuted for his refusal to fight with the guerillas. Id.

      Likewise, in Sanchez, we said that an alien could not qualify for withholding

of removal relief simply by showing that she would be persecuted for her refusal to

join the guerillas. 392 F.3d at 438. We held that the record did not establish


                                          5
             Case: 13-14803     Date Filed: 12/01/2014   Page: 6 of 10


Sanchez’s actual or imputed political opinion, or compel a finding of any nexus

between Sanchez’s political opinion and the guerillas’ alleged persecution. Id. To

the contrary, we determined that the evidence showed the guerillas persecuted her

because of her refusal to cooperate with them. Id.

      In Ayala, an alien appealed a BIA decision denying his 2006 applications for

asylum and withholding of removal, and challenged the BIA’s determination that

he failed to show past persecution or a well-founded fear of future persecution.

605 F.3d at 943, 948. In describing the nexus requirement, we did not cite to the

INA, but explained instead that an asylum applicant “need only show that the

persecution is, at least in part, motivated by a protected ground.” Id. at 949

(quotation omitted). We ultimately vacated and remanded the BIA’s decision

denying asylum and withholding of removal, concluding that the BIA and IJ did

not give reasoned consideration to Ayala’s claim of past persecution. Id. at 948.

      For starters, we reject Mohamed’s claim that the BIA applied an incorrect

legal standard in establishing the nexus requirement.        Mohammed’s asylum

application, which was filed on August 5, 2010, is governed by the REAL ID Act.

The asylum statute, as amended by the REAL ID Act, provides that in order to

meet the nexus requirement, the asylum applicant must show that one of the five

protected grounds “was or will be at least one central reason for persecuting the

applicant.” 8 U.S.C. § 1158(b)(1)(B)(i). The agency applied this legal standard.


                                         6
              Case: 13-14803    Date Filed: 12/01/2014    Page: 7 of 10


      Mohamed’s reliance on our statement in Ayala is misplaced. Our statement

that an applicant need only show “that the persecution is, at least in part, motivated

by a protected ground” to establish the nexus requirement was dicta, as the

ultimate holding was that the agency failed to give reasoned consideration to the

alien’s past persecution claim. See Ayala, 605 F.3d at 948-49. In any event,

Ayala’s comment that the persecution must be “at least in part” motivated by one

of the enumerated grounds did not purport to interpret the “one central reason”

standard of the new § 1158(b)(1)(B)(i) -- and did not even mention it in discussing

the nexus requirement -- but simply said that the protected ground need not be the

sole reason for the persecution. See id. This is not necessarily in conflict with the

clear statutory language providing that the protected ground be “at least one central

reason” for the persecution. See 8 U.S.C. § 1158(b)(1)(B)(i).

      Next, substantial evidence supports the agency’s finding that Mohamed has

not established past persecution or a well-founded fear of future persecution on

account of his political opinion. To begin with, Mohamed has not shown that Al-

Shabaab’s recruitment efforts were because of his political opinion. See Elias-

Zacarias, 502 U.S. at 481-82. Even if Mohamed’s refusal to join Al Shabaab was

due to his own political beliefs, he has not presented any “direct or circumstantial

evidence” that Al-Shabaab was aware of his political views and sought to recruit

him or harm him because of it. See id. at 483. To the contrary, the background


                                          7
             Case: 13-14803     Date Filed: 12/01/2014   Page: 8 of 10


evidence and Mohamed’s own testimony establishes that Al-Shabaab sought to

recruit anyone to fill its ranks, including children and the disabled.        Thus,

substantial evidence supports the agency’s finding that Al-Shabaab’s actions were

not because of any political opinion that Mohamed had expressed, but were due to

Mohamed’s refusal to join their ranks. This Court and the Supreme Court have

concluded that such refusal does not compel a finding that an alien was persecuted

on account of his political opinion. See id. at 481-82; Sanchez, 392 F.3d at 438.

      Nor does the record compel a finding that Mohamed suffered past

persecution or has a well-founded fear of future persecution on account of his

membership in the Garre clan. The IJ and BIA determined that, even if Mohamed

had identified a cognizable social group, he failed to establish that Al-Shabaab

sought to recruit him because he was a member of the minority Garre clan.

Moreover, as noted above, substantial evidence supported the agency’s

determination that Al Shabaab sought to recruit anyone to join their ranks.

      Mohamed’s argument that Professor Carmichael’s affidavit and testimony

supports his claim is unavailing. While Professor Carmichael said that those most

vulnerable to Al-Shabaab’s recruitment efforts were the “socially weak,” he

described this group as including those from minority clans and the physically and

mentally disabled. Professor Carmichael’s affidavit was consistent with the other

background material, which showed that Al-Shabaab targeted a wide range of


                                         8
              Case: 13-14803    Date Filed: 12/01/2014    Page: 9 of 10


individuals for recruitment, including children, students, teachers, and the disabled.

Thus, the fact that members of the Garre clan (and other socially weak groups)

were most vulnerable to Al-Shabaab’s recruitment did not compel a finding that a

central reason for Al-Shabaab’s recruiting and targeting of Mohamed was his

membership in such group.

      We are also not persuaded by Mohamed’s claim that the agency failed to

give reasoned consideration to Professor Carmichael’s affidavit and testimony.

Indeed, the BIA or the IJ is not required to discuss in its opinion every claim raised

by a petitioner. Tan v. U.S. Att’y Gen., 446 F.3d 1369, 1374 (11th Cir. 2006).

Where the BIA has given reasoned consideration to the petition, and made

adequate findings, we will not require that it address specifically each claim the

petitioner made or each piece of evidence the petitioner presented. See id. Rather,

the BIA must “consider the issues raised and announce its decision in terms

sufficient to enable a reviewing court to perceive that it has heard and thought and

not merely reacted.” See id. (quotation omitted).

      Here, the record belies Mohamed’s assertion that the BIA and IJ did not

consider Professor Carmichael’s affidavit and testimony. The IJ explicitly said

that Professor Carmichael’s testimony was consistent with the Country Reports,

and that Professor Carmichael added some additional information related to Al

Shabaab’s involvement in politics and the bombings in Somalia. The IJ, however,


                                          9
               Case: 13-14803       Date Filed: 12/01/2014       Page: 10 of 10


noted that it was not necessary to qualify Professor Carmichael as an expert

because his expertise in the Somali zone of Ethiopia was not relevant to the issue

of whether Al-Shabaab persecuted Mohamed on account of his membership in the

Garre clan and his political opinion. In fact, Professor Carmichael admitted that

although he had been qualified as an expert 25 times, he had never been qualified

as an expert on Somalia.           Moreover, the BIA noted that Mohamed had not

established that further treatment of Professor Carmichael’s affidavit and testimony

would alter the outcome.          Based on the treatment of Professor Carmichael’s

affidavit and testimony in the IJ and BIA’s respective orders, the record shows that

the agency considered the “issues raised and announc[ed] its decision in terms

sufficient to enable [us] to perceive that it has heard and thought and not merely

reacted.” See Tan, 446 F.3d at 1374.

       Accordingly, we deny the petition for review. 1

       PETITION DENIED.


1
        We also note that Mohamed has abandoned any challenge he may have had to the BIA’s
denial of his motion to reopen. Although he makes passing references in his brief to how the
evidence he presented with his motion to reopen supports his argument that the agency erred in
concluding that he failed to establish past persecution or a well-founded fear of future
persecution, he does not offer any argument as to why the BIA abused its discretion in denying
his motion to reopen. See Wu v. U.S. Att’y Gen., 745 F.3d 1140, 1152 n.12 (11th Cir. 2014).
He does not mention or take issue at all with the BIA’s decision that his new evidence was not
sufficiently material to justify reopening. Thus, Mohamed abandoned this issue. Moreover,
Mohamed’s attempt to use new evidence submitted with his motion to reopen to argue that
substantial evidence did not support the agency’s denial of his asylum application is unavailing,
since that evidence was not before the agency when it denied his asylum application. See 8
U.S.C. § 1252(b)(4)(A) (noting that this Court shall decide the petition only on the
administrative record on which the removal order is based).
                                               10